MARTIN, Chief Justice.
This ease involves in principle the identical questions heard and decided by us in case No. 5957, Beneficial Loan Society of Trenton v. Commissioner of Internal Revenue, 63 App. D. C. 122, 70 F.(2d) 288, and the eases were argued and submitted together.
*291The petitioner presents also a question relating to the statute of limitations. It appears that petitioner executed and delivered to respondent a waiver of the statute of limitations dated March 7, 1930, extending the period for assessment of the taxes involved herein to December 31, 19301. The notice of deficiency was dated April 23, 1930, and the appeal was taken June 16, 1930'.
It appears that the name of the parent corporation of the affiliated group appears at the top of the printed form upon which the waiver was written but not in the caption or body of the written consent. It is argued that because of these facts the waiver should be confined to the affiliated period for which a consolidated return was filed, and should not apply to the separate return filed by petitioner. We think, however, that the petitioner and not the parent company was the party bound by the agreement, and consequently that petitioner effectually waived the statute of limitations thereby.
In accordance with the opinion and decision Ijanded down concurrently herewith in case No. 5957, 63 App. D. C. 122, 70 F.(2d) 288, supra, the decision of the Board of Tax Appeals herein appealed from is affirmed.
Affirmed. .